Citation Nr: 1042373	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 1966 
to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since it was previously unclear whether the Veteran wanted a 
hearing and, if so, the specific type, the Board had to clarify 
this.  And in response, the Veteran indicated that he wants a 
hearing at the RO before a Veterans Law Judge of the Board, or in 
other words, a Travel Board hearing.  See October 2010 hearing 
election form (received October 27, 2010).  Consequently, 
a Travel Board hearing must be scheduled before deciding his 
appeal.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his hearing.  Put a copy of this letter 
in his claims file.  If he fails to report 
for his hearing or changes his mind and 
elects not to have a hearing, also document 
this in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


